TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 31, 2015



                                    NO. 03-13-00798-CR


                               John Edward Rago, Appellant

                                              v.

                                The State of Texas, Appellee




    APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that the “Finding on Deadly

Weapon” is “YES, NOT A FIREARM.”             In addition, the Court modifies the trial court’s

judgment to reflect an affirmative finding of family violence. The judgment, as modified, is

affirmed. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.